     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 1 of 27 Page ID #:3753



 1

 2

 3                                                           10/6/2020
 4
                                                                jgu

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                  SOUTHERN DIVISION

11   UNITED STATES OF AMERICA,                 SA CR No. 18-00046(B)-JLS

12              Plaintiff,                     I N F O R M A T I O N

13              v.                             [50 U.S.C. § 1705(a) and (c):
                                               Conspiracy to Violate the
14   JOHNNY PAUL TOURINO, and                  International Emergency Economic
     SPECTRA EQUIPMENT, INC.,                  Powers Act; 50 U.S.C. § 1705(a)
15                                             and (c): Violation of the
                Defendants.                    International Emergency Economic
16                                             Powers Act; 18 U.S.C. § 554:
                                               Smuggling Goods Out of the United
17                                             States; 18 U.S.C. § 1956(a)(2)(A):
                                               Money Laundering; 18 U.S.C.
18                                             § 2(a), (b): Aiding and Abetting
                                               and Causing an Act to be Done]
19

20         The United States Attorney charges:
21                              Introductory Allegations
22         At all times relevant to this Information:
23         1.    Defendant JOHNNY PAUL TOURINO (“TOURINO”), a natural-born
24   United States citizen, resided in Orange County in the Central
25   District of California, where he was the Vice-President, owner, and
26   operator of SPECTRA EQUIPMENT, INC. (“SPECTRA”), a California
27   company, which was also located in and doing business in Orange
28   County, in the Central District of California.
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 2 of 27 Page ID #:3754



 1         2.    Unindicted coconspirator #1 was located in Iran and

 2   facilitated the purchase, payment, and shipment of electronic

 3   equipment, including computer servers, to Iran.

 4         3.    Unindicted coconspirator #2 was located in Iran, and owned

 5   and operated a front company purportedly located in Hong Kong.

 6   Unindicted coconspirator #2 facilitated payment to defendant TOURINO

 7   from unindicted coconspirator #1 for the purchase and shipment of

 8   computer servers to Iran.

 9         4.    Unindicted coconspirators #3 and #4 were located in Vienna,

10   Austria and attempted to facilitate the sale of servers from

11   defendants TOURINO and SPECTRA to Iran.

12         5.    U.S. Company #1 was a company located in the state of New

13   York that sold computer servers.        U.S. Company #1 included its wholly

14   owned subsidiary located in Australia.

15         6.    The computer servers referred to in this information were

16   computers designed to process requests and deliver data to other

17   computers over a local network or the internet.           The computer servers

18   were dual-use commercial goods, which were items that had both a

19   commercial application and a military or strategic use, controlled by

20   the Commerce Control List (“CCL”) under Export Control Classification

21   Number (“ECCN”) 5A002.A for anti-terrorism and national security

22   reasons.

23         7.    On February 5, 2012, the President issued Executive Order

24   (“E.O.”) 13599 in order to take additional steps with respect to the

25   national emergency declared in E.O. 12957 of March 15, 1995, in light

26   of the deceptive practices of the Central Bank of Iran and other

27   Iranian banks to conceal transactions of sanctioned parties, the

28   deficiencies in Iran’s anti-money laundering regime and the
                                              2
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 3 of 27 Page ID #:3755



 1   weaknesses in its implementation, and the continuing and unacceptable

 2   risk posed to the international financial system by Iran’s

 3   activities.    E.O. 13599 imposed a broad set of prohibitions on

 4   certain dealings in the property or interests in property of Iranian

 5   financial institutions, including the making of any contribution or

 6   provision of funds, goods, or services by, to, or for the benefit of

 7   any Iranian financial institution.

 8         8.    Bank Mellat and Bank Keshavarzi were Iranian financial

 9   institutions.

10         9.    Data Processing Iran Company (“DPI”) was a computer,

11   technology, and information technology consulting corporation

12   headquartered in Tehran, Iran.

13         10.   The Grand Jury incorporates by reference and re-alleges

14   these Introductory Allegations into each and every count of this

15   Information as though fully alleged therein.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 4 of 27 Page ID #:3756



 1                                      COUNT ONE

 2                             [50 U.S.C. § 1705(a), (c);

 3        31 C.F.R. §§ 560.203, 560.204, 560.206, 560.208, and 560.211]

 4   A.    OBJECTS OF THE CONSPIRACY

 5         Beginning at least as early as in or around January 2013, and
 6   continuing up to and including at least in or around July 2017, in
 7   Orange County, within the Central District of California, and
 8   elsewhere, defendants JOHNNY PAUL TOURINO (“TOURINO”) and SPECTRA
 9   EQUIPMENT, INC. (“SPECTRA”), and others known and unknown to the
10   Grand Jury, conspired and agreed with each other to knowingly and
11   intentionally commit offenses against the United States, namely:
12         1.    To knowingly and willfully enter into transactions within
13   the United States that evaded and avoided, and had the purpose of
14   evading and avoiding, the regulations governing trade and exports
15   from the United States to Iran, and by a United States person
16   wherever located, to Iran, in violation of 50 U.S.C. § 1705(a) and
17   (c), and 31 C.F.R. § 560.203;
18         2.    To export, sell, and supply, and to attempt to export,
19   sell, and supply, computer servers from the United States to Iran,
20   and by a United States person wherever located, to Iran, in violation
21   of the regulations that govern trade and exports to Iran, without
22   first having applied for, or through such application obtained from
23   the United States Department of Treasury’s Office of Foreign Assets
24   Control (“OFAC”), a license or authorization for such export, in
25   violation 50 U.S.C. § 1705(a) and (c), and 31 C.F.R. § 560.204;
26         3.    To engage in a transaction and dealing in and related to
27   goods, technology, and services for exportation, reexportation, sale
28   and supply, by a United States person wherever located, to Iran,
                                              4
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 5 of 27 Page ID #:3757



 1   without first having applied for, or through such application

 2   obtained from OFAC, a license or authorization for such export, in

 3   violation of 50 U.S.C. § 1705(a) and (c), and 31 C.F.R. § 560.206;

 4         4.    To approve, finance, and facilitate, and to attempt to

 5   approve, finance, and facilitate a transaction by a foreign person,

 6   in violation of the regulations that govern trade and exports to

 7   Iran, without first having applied for, or through such application

 8   obtained from OFAC, a license or authorization for such export, in

 9   violation 50 U.S.C. § 1705(a) and (c), and 31 C.F.R. § 560.208; and

10         5.    To contribute and provide goods and services to and for the

11   benefit of an Iranian financial institution, in violation of the

12   regulations that govern trade and exports to Iran, without first

13   having applied for, or through such application obtained from OFAC, a

14   license or other authorization for such activity, in violation 50

15   U.S.C. § 1705(a) and (c), and 31 C.F.R. § 560.211(b) and (d).

16   B.    MEANS BY WHICH THE OBJECTS OF THE CONSPIRACY WERE TO BE

17         ACCOMPLISHED
18         The objects of the conspiracy were to be accomplished in
19   substance as follows:
20         1.    Unindicted coconspirator #1, while located in Iran, would
21   communicate with defendant TOURINO regarding the type of computer
22   equipment needed by unindicted coconspirator #1 for export to Iran.
23         2.    Unindicted coconspirator #1 would cause funds to be
24   transferred from unindicted coconspirator #2 outside the United
25   States to defendant TOURINO in Orange County within the Central
26   District of California to purchase the computer equipment.
27         3.    Defendant TOURINO would pay U.S. Company #1 for the
28   computer equipment he bought for unindicted coconspirator #1.
                                              5
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 6 of 27 Page ID #:3758



 1         4.    Defendant TOURINO would arrange for the computer equipment

 2   to be transshipped from Australia and the United States to Hong Kong

 3   and the United Arab Emirates (“UAE”), where the computer equipment

 4   was ultimately intended to be shipped to Iran to be used by Bank

 5   Mellat and Bank Keshavarzi.

 6         5.    Unindicted coconspirators #3 and #4 would attempt to

 7   facilitate the sale of computer equipment from defendants TOURINO and

 8   SPECTRA to Iran.

 9         6.    Defendants TOURINO and SPECTRA, together with

10   coconspirators #1 and #2, would conceal the end-users of the computer

11   equipment, the source of the funds for payment for the computer

12   equipment, and that Iranian individuals and entities were involved in

13   the purchases.

14   C.    OVERT ACTS

15         In furtherance of the conspiracy and to accomplish the objects
16   of the conspiracy, defendants TOURINO and SPECTRA, and others known
17   and unknown to the Grand Jury, committed various overt acts within
18   the Central District of California and elsewhere, on or about the
19   dates identified below, including but not limited to the following:
20   2015 Australia Purchase
21         Overt Act No. 1:        In an email dated January 14, 2013,
22   unindicted coconspirator #3 requested a price quotation from
23   defendant TOURINO for computer servers stating that his customer was
24   a financial institution.
25         Overt Act No. 2:        In an email dated February 12, 2014,
26   defendant TOURINO requested a price quotation from U.S. Company #1
27   for computer servers.
28
                                              6
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 7 of 27 Page ID #:3759



 1           Overt Act No. 3:      In an email dated February 12, 2014, in

 2   response to U.S. Company #1’s request for end-user information as

 3   required by export regulations, defendant TOURINO falsely stated the

 4   computer servers were being sold to a systems integrator in the

 5   United Arab Emirates for an end-user bank in Kuwait.

 6           Overt Act No. 4:      In an email dated September 9, 2014,

 7   defendant TOURINO told unindicted coconspirator #2 that he should be
 8   “warned” about a computer company in Iran called DPI.
 9           Overt Act No. 5:      In an email dated April 15, 2015, defendant
10   TOURINO agreed to pay unindicted coconspirator #3 a commission for
11   assisting defendant TOURINO in selling computer servers.
12           Overt Act No. 6:      In an email dated April 21, 2015, defendant
13   TOURINO told unindicted coconspirator #3 that unindicted
14   coconspirator #3 should speak to unindicted coconspirator #1’s
15   company regarding the computer servers purchase.
16           Overt Act No. 7:      In an email dated May 25, 2015, unindicted
17   coconspirator #3 asked defendant TOURINO for a price quote for
18   computer servers and stated that he expected a decision the following
19   day on whether unindicted coconspirator #1 would be purchasing the
20   computer servers from him.
21           Overt Act No. 8:      In an email dated June 26, 2015, defendant
22   TOURINO told unindicted coconspirator #2 that he knew unindicted
23   coconspirator #1’s company was the “winning bidder of the deal.”
24           Overt Act No. 9:      In an email dated July 30, 2015, defendant
25   TOURINO told unindicted coconspirator #2 that unindicted
26   coconspirator #1 called to check the status of the computer server
27   deal.
28
                                              7
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 8 of 27 Page ID #:3760



 1         Overt Act No. 10:       Between June 15, 2015 and August 5, 2015,

 2   defendants TOURINO and SPECTRA caused nine wire transfers totaling

 3   $3.5 million USD to be sent from a front company controlled and

 4   operated by unindicted coconspirator #2 in Hong Kong to defendant

 5   SPECTRA’s bank account in Orange County within the Central District

 6   of California for the computer servers and other equipment.

 7         Overt Act No. 11:       Between June 15, 2015 and August 5, 2015,

 8   defendants TOURINO and SPECTRA sent three wire transfers totaling
 9   $2.19 million USD to U.S. Company #1 through defendant SPECTRA’s
10   partner in Australia for the computer servers.
11         Overt Act No. 12:       In an email dated June 29, 2015, defendant
12   TOURINO told unindicted coconspirator #2 that $900,000 belonging to
13   unindicted coconspirator #2 for the computer servers was safe in
14   SPECTRA’s bank account.
15         Overt Act No. 13:       In an email dated August 5, 2015, an
16   unindicted coconspirator sent unindicted coconspirator #2 a copy of a
17   waybill showing the shipment of tape subsystems, obtained by
18   defendants TOURINO and SPECTRA for unindicted coconspirator #2, from
19   the Hong Kong to Iran.
20         Overt Act No. 14:       On August 6, 2015, defendants TOURINO and
21   SPECTRA caused four computer servers manufactured by U.S. Company #1
22   to be shipped from Australia to Hong Kong, and ultimately to Iran.
23         Overt Act No. 15:       In an email dated August 22, 2015,
24   unindicted coconspirator #2 sent another unindicted coconspirator a
25   copy of the waybills showing the shipment of the computer servers
26   from Hong Kong to Iran.
27         Overt Act No. 16:       In an email dated August 31, 2015,
28   unindicted coconspirator #1 thanked defendant TOURINO for procuring
                                              8
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 9 of 27 Page ID #:3761



 1   and shipping the computer servers, and stated that he wanted to work

 2   with defendants TOURINO and SPECTRA when Bank Mellat made another

 3   tender offer for five additional computer servers.            In that email,

 4   unindicted coconspirator #1 stated that Bank Mellat was the customer

 5   in the deal completed with U.S. Company #1’s Australian subsidiary

 6   between June and August 2015.

 7         Overt Act No. 17:       In an email dated September 2, 2015,

 8   unindicted coconspirator #2 told defendant TOURINO that the computer
 9   server cabinets were missing doors.
10         Overt Act No. 18:       In an email dated September 4, 2015,
11   defendant TOURINO told U.S. Company #1 that the doors needed to be
12   shipped to Dubai, UAE.
13         Overt Act No. 19:       In an email dated September 8, 2015, TOURINO
14   told unindicted coconspirator #1 that he would be interested in an
15   exclusive agreement between TOURINO and unindicted coconspirator #1,
16   that unindicted coconspirator #2 had resolved the biggest obstacle of
17   financing, and that TOURINO advocated giving U.S. Company #1 “limited
18   information” as it would be more accommodating if it did not hear
19   about the deal through multiple sources.
20         Overt Act No. 20:       In an email dated October 5, 2015,
21   unindicted coconspirator #2 sent an unindicted coconspirator a copy
22   of a waybill showing the shipment of computer server doors from the
23   UAE to Iran.
24   2017 Purchases
25         Overt Act No. 21:       In an email dated September 9, 2015,
26   defendant TOURINO requested a price quotation from U.S. Company #1
27   for computer servers.
28
                                              9
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 10 of 27 Page ID #:3762



 1          Overt Act No. 22:      In an email dated September 12, 2015,

 2    unindicted coconspirator #1 told defendant TOURINO that Bank Mellat

 3    in Iran had officially announced a tender offer for five computer

 4    servers.

 5          Overt Act No. 23:      In an email dated September 21, 2015,

 6    unindicted coconspirator #1 told defendant TOURINO, that he would buy
 7    the computer servers from defendant TOURINO because “we had a
 8    successful deal.”     Unindicted coconspirator #1 also stated that
 9    defendant TOURINO knew of his “capabilities and stability in Iran’s
10    market.”
11          Overt Act No. 24:      In an email dated September 23, 2015,
12    TOURINO told unindicted coconspirator #1 that U.S. Company #1 was
13    interested in the deal and that it could allocate the computer
14    servers if he and his customer were “willing.”          Defendant TOURINO
15    also asked unindicted coconspirator #1 if unindicted coconspirator #1
16    “will again be using” unindicted coconspirator #2 to “accomplish”
17    this deal.
18          Overt Act No. 25:      In an email dated September 23, 2015,
19    unindicted coconspirator #1 replied to defendant TOURINO that
20    unindicted coconspirator #2 would be his “agent” in the deal, and
21    that unindicted coconspirator #2 would be “in direct contact . . .
22    for the details.”
23          Overt Act No. 26:      In an email dated September 30, 2015,
24    defendant TOURINO told unindicted coconspirator #3 that a “Bank” was
25    interested in purchasing computer servers and that there were only
26    four computer servers left that met the bank’s need.
27          Overt Act No. 27:      In an email dated October 1, 2015,
28    unindicted coconspirator #3 told defendant TOURINO that he would
                                             10
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 11 of 27 Page ID #:3763



 1    attempt to have unindicted coconspirator #1 purchase the computer

 2    servers from unindicted coconspirator #3.

 3          Overt Act No. 28:      In an email dated January 14, 2016 that

 4    included references to “Tehran” and “Iran,” unindicted coconspirator
 5    #1 told defendant TOURINO that defendant TOURINO’s competitor had won
 6    the deal.    Defendant TOURINO forwarded this email to U.S. Company #1
 7    on January 15, 2016, but removed the references to “Tehran” and
 8    “Iran.”
 9          Overt Act No. 29:      In an email dated January 18, 2016,
10    defendant TOURINO congratulated his competitor for winning the deal
11    and offered to provide computer servers if the competitor was unable
12    to provide all the required equipment for Bank Mellat.            On February
13    4, 2016, defendant TOURINO replied “[t]hank you for your response”
14    after defendant TOURINO’s competitor responded on January 29, 2016,
15    “Iran is sanctioned by the US and I do not want to be involved
16    (directly or indirectly) with any deal related to Iran or even hear
17    about such opportunities.”
18          Overt Act No. 30:      In an email dated February 24, 2016,
19    unindicted coconspirator #1 told defendant TOURINO that Bank Mellat
20    had not made its decision regarding whom to purchase the computer
21    servers from and that defendant TOURINO still had an opportunity to
22    obtain the deal.     Unindicted coconspirator #1 also stated that if
23    defendant TOURINO did not accept payment from Iran, unindicted
24    coconspirator #2 could make the payment.
25          Overt Act No. 31:      In an email dated February 25, 2016,
26    defendant TOURINO stated that payment from unindicted coconspirator
27    #2 was acceptable.
28
                                             11
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 12 of 27 Page ID #:3764



 1          Overt Act No. 32:      In an email dated March 2, 2016, unindicted

 2    coconspirator #1 told defendant TOURINO that he was still awaiting

 3    for a purchase order from Bank Mellat and that “Iranian new year” was

 4    approaching.

 5          Overt Act No. 33:      In an email dated August 26, 2016, defendant

 6    TOURINO asked unindicted coconspirator #4 for a status update on the
 7    Bank Mellat computer server deal defendant TOURINO had been
 8    discussing with unindicted coconspirator #3.          In an email dated
 9    August 28, 2016, unindicted coconspirator #4 stated that he was
10    waiting for an answer from Iran.
11          Overt Act No. 34:      In an email dated September 16, 2016,
12    unindicted coconspirator #1 told defendant TOURINO that DPI could
13    purchase a computer server for Bank Keshavarzi from defendants
14    TOURINO and SPECTRA.
15          Overt Act No. 35:      In an email dated November 11, 2016,
16    unindicted coconspirator #1 told defendant TOURINO that he had an
17    upcoming meeting with DPI managers to finalize the deal to purchase a
18    computer server for Bank Keshavarzi.
19          Overt Act No. 36:      In an email dated November 11, 2016,
20    defendant TOURINO asked unindicted coconspirator #1 whether
21    unindicted coconspirator #2 was his “preferred intermediary” with
22    respect to the computer server deal.        In a reply, unindicted
23    coconspirator #1 confirmed that unindicted coconspirator #2 would be
24    in contact “[a]s for the previous deal.”
25          Overt Act No. 37:      In an email dated December 16, 2016,
26    defendant TOURINO expressed frustration to unindicted coconspirator
27    #1 regarding the delay of the deals, noting that Bank Mellat and DPI
28    do not always purchase the equipment they identify in their tender
                                             12
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 13 of 27 Page ID #:3765



 1    offers.   Unindicted coconspirator #1 responded, “[y]ou are right,

 2    this is the true story about Iran’s market.”

 3          Overt Act No. 38:      In an email dated January 4, 2017, defendant

 4    TOURINO provided unindicted coconspirator #1 with a status update
 5    regarding the transaction involving the purchase of computer servers
 6    for DPI and Bank Mellat.
 7          Overt Act No. 39:      On January 20, 2017, in response to an email
 8    from defendant TOURINO regarding the delay, unindicted coconspirator
 9    #1 replied “[i]n Iran, Thursdays and Fridays are weekends.            It is not
10    bad for you to know more about your partners (sic) culture.”
11          Overt Act No. 40:      In an email dated January 25, 2017,
12    defendant TOURINO told unindicted coconspirator #1 that the
13    “opportunity [was] perfect” for DPI to purchase a computer server.
14          Overt Act No. 41:      In an email dated February 1, 2017,
15    defendant TOURINO asked unindicted coconspirator #2 for an update
16    regarding the transaction with DPI for the computer server for Bank
17    Keshavarzi.
18          Overt Act No. 42:      On February 5, 2017, defendant TOURINO sent
19    U.S. Company #1 a purchase order for four computer servers for a
20    total value of $2,125,000.
21          Overt Act No. 43:      In an email dated February 6, 2017,
22    defendant TOURINO falsely told U.S. Company #1 that the end-user of
23    the computer servers was a bank in Africa and that the computer
24    servers were “NOT going to Iran.”
25          Overt Act No. 44:      From February 7, 2017, through February 13,
26    2017, unindicted coconspirator #2 caused to be sent to defendants
27    TOURINO and SPECTRA three wire transfers totaling approximately
28
                                             13
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 14 of 27 Page ID #:3766



 1    $1,235,000 through two front companies located in the United Arab

 2    Emirates as partial payment for the purchase of the computer servers.

 3          Overt Act No. 45:      In an email dated February 18, 2017,

 4    defendant TOURINO told unindicted coconspirator #2 that he mentioned
 5    Africa as a possibility because of a prior computer server deal.
 6          Overt Act No. 46:      In an email dated February 19, 2017,
 7    unindicted coconspirator #2 told defendant TOURINO he expected
 8    defendant TOURINO to be able to handle the problem of the “formal
 9    requirement for an export license” himself.          Unindicted coconspirator
10    #2 told defendant TOURINO that he could claim that the computer
11    servers were going to a “friend’s” company in Slovenia and that the
12    price provided an opportunity “for investment.”
13          Overt Act No. 47:      In an email dated February 20, 2017,
14    defendant TOURINO forwarded the February 19, 2017, email to his
15    attorney replacing the word “friend’s” and substituting “customers.”
16          Overt Act No. 48:      In an email dated February 20, 2017,
17    defendant TOURINO, through his attorney based in Los Angeles County
18    within the Central District of California, told U.S. Company #1 that
19    the end user for the computer servers was in Slovenia.
20          Overt Act No. 49:      On February 28, 2017, defendant TOURINO
21    obtained three checks from HomeStreet Bank in Orange County payable
22    to U.S. Company #1 in the amount of $375,000 each, and mailed them to
23    U.S. Company #1 for the purchase of the computer servers.
24          Overt Act No. 50:      On March 1 and March 6, 2017, unindicted
25    coconspirator #2 attempted to send defendants TOURINO and SPECTRA two
26    wire transfers through two front companies in the United Arab
27    Emirates totaling approximately $1,000,000 as final payment for the
28    computer servers.
                                             14
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 15 of 27 Page ID #:3767



 1          Overt Act No. 51:      On March 4, 2017, defendant TOURINO

 2    requested a license from OFAC to unblock funds falsely stating

 3    “Spectra has NO knowledge of, or has ever consented to anyone

 4    associated with Iran having any interest in this transaction/wire

 5    transfer.”

 6          Overt Act No. 52:      In an email dated March 17, 2017, defendant

 7    TOURINO falsely told his attorney that he did not know that the items
 8    at issue in this deal, nor any prior deals, were intended for Iran.
 9          Overt Act No. 53:      In March or April 2017, defendant TOURINO
10    deleted email correspondence with unindicted coconspirator #1 from
11    his email account.
12          Overt Act No. 54:      On June 13, 2017, defendant SPECTRA
13    requested a license from OFAC to unblock funds, stating it was
14    unaware that Iranian or sanctioned persons were involved and that it
15    desired to continue with the sale of computer servers to unindicted
16    coconspirator #2.
17

18

19

20

21

22

23

24

25

26

27

28
                                             15
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 16 of 27 Page ID #:3768



 1                                       COUNT TWO

 2                             [50 U.S.C. § 1705(a), (c);

 3                   31 C.F.R. §§ 560.203, 560.204, and 560.208;

 4                               18 U.S.C. § 2(a), (b)]
 5          On or about August 6, 2015, in Orange County, within the Central

 6    District of California, and elsewhere, defendants JOHNNY PAUL TOURINO

 7    (“TOURINO”) and SPECTRA EQUIPMENT, INC. (“SPECTRA”), aiding and

 8    abetting each other, knowingly and willfully violated, attempted to

 9    violate, and caused to be violated, the United States trade

10    regulations with Iran by approving, financing, and facilitating, and

11    attempting to approve, finance, and facilitate a transaction by a

12    foreign person where the transaction was an export, sale, and supply,

13    to Iran, of computer servers, without first having applied for and

14    obtained by such application the necessary license and authorization

15    from the United States Department of the Treasury’s Office of Foreign

16    Assets Control (“OFAC”), for such export, sale, and supply.

17          Specifically, defendants TOURINO and SPECTRA, both United States

18    persons, negotiated the sale of computer servers with U.S. Company

19    #1, accepted payment from unindicted coconspirator #2 for the

20    computer servers, paid U.S. Company #1 for the computer servers, and

21    caused the computer servers to be sent to Hong Kong knowing they were

22    to be transshipped to Iran, without obtaining a license from OFAC.

23

24

25

26

27

28
                                             16
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 17 of 27 Page ID #:3769



 1                                      COUNT THREE

 2                             [50 U.S.C. § 1705(a), (c);

 3                         31 C.F.R. §§ 560.203 and 560.206;

 4                                18 U.S.C. § 2(a), (b)]

 5          On or about August 6, 2015, in Orange County, within the Central

 6    District of California, and elsewhere, defendants JOHNNY PAUL TOURINO

 7    (“TOURINO”) and SPECTRA EQUIPMENT, INC. (“SPECTRA”), aiding and

 8    abetting each other, knowingly and willfully attempted to violate,

 9    and cause to be violated, the United States trade regulations with

10    Iran by attempting to engage in, and engaging in, a transaction and

11    dealing in and related to technology and services for sale and

12    supply, directly and indirectly, to Iran, without first having

13    applied for and obtained by such application the necessary license

14    and authorization from the United States Department of the Treasury’s

15    Office of Foreign Assets Control (“OFAC”).

16          Specifically, defendants TOURINO and SPECTRA brokered,

17    negotiated, and facilitated the sale of computer servers with U.S.

18    Company #1, accepted payment from unindicted coconspirator #2 for the

19    computer servers, paid U.S. Company #1 for the computer servers, and

20    shipped them to Hong Kong knowing they were to be transshipped for

21    unindicted coconspirator #1, who was located in Iran, thereby

22    providing services to Iran, without obtaining a license from OFAC.

23

24

25

26

27

28
                                             17
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 18 of 27 Page ID #:3770



 1                                       COUNT FOUR

 2                             [50 U.S.C. § 1705(a), (c);

 3                         31 C.F.R. §§ 560.203 and 560.204;

 4                               18 U.S.C. § 2(a), (b)]

 5          On or about February 28, 2017, in Orange County, within the

 6    Central District of California, and elsewhere, defendants JOHNNY PAUL

 7    TOURINO (“TOURINO”) and SPECTRA EQUIPMENT, INC. (“SPECTRA”), aiding

 8    and abetting each other, knowingly and willfully attempted to

 9    violate, and cause to be violated, the United States trade

10    regulations with Iran by attempting to export, sell, and supply, from

11    the United States to Iran, computer servers, without first having

12    applied for and obtained by such application the necessary license

13    and authorization from the United States Department of the Treasury’s

14    Office of Foreign Assets Control (“OFAC”), for such export, sale, and

15    supply.

16          Specifically, defendants TOURINO and SPECTRA negotiated the sale

17    of computer servers with U.S. Company #1, accepted payment from

18    unindicted coconspirator #2 for the computer servers, paid U.S.

19    Company #1 for the computer servers, and intended to take possession

20    of the computer servers and ship them to the United Arab Emirates

21    knowing they were to be transshipped to Iran, without obtaining a

22    license from OFAC.

23

24

25

26

27

28
                                             18
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 19 of 27 Page ID #:3771



 1                                       COUNT FIVE

 2                             [50 U.S.C. § 1705(a), (c);

 3                         31 C.F.R. §§ 560.203 and 560.206;

 4                               18 U.S.C. § 2(a), (b)]

 5          On or about February 28, 2017, in Orange County, within the

 6    Central District of California, and elsewhere, defendants JOHNNY PAUL

 7    TOURINO (“TOURINO”) and SPECTRA EQUIPMENT, INC. (“SPECTRA”), aiding

 8    and abetting each other, knowingly and willfully attempted to

 9    violate, and cause to be violated, the United States trade

10    regulations with Iran by attempting to engage in, and engaging in, a

11    transaction and dealing in and related to technology and services for

12    sale and supply, directly and indirectly, to Iran, without first

13    having applied for and obtained by such application the necessary

14    license and authorization from the United States Department of the

15    Treasury’s Office of Foreign Assets Control (“OFAC”).

16          Specifically, defendants TOURINO and SPECTRA brokered,

17    negotiated, and facilitated the sale of computer servers with U.S.

18    Company #1, accepted payment from unindicted coconspirator #2 for the

19    computer servers, paid U.S. Company #1 for the computer servers, and

20    intended to take possession of the computer servers and ship them to

21    the United Arab Emirates knowing they were to be transshipped for

22    unindicted coconspirator #1, who was located in Iran, thereby

23    providing services to Iran, without obtaining a license from OFAC.

24

25

26

27

28
                                             19
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 20 of 27 Page ID #:3772



 1                                       COUNT SIX

 2                             [50 U.S.C. § 1705(a), (c);

 3                   31 C.F.R. §§ 560.203 and 560.211(b) and (d);

 4                                18 U.S.C. § 2(a), (b)]

 5            On or about February 28, 2017, in Orange County, within the

 6    Central District of California, and elsewhere, defendants JOHNNY PAUL

 7    TOURINO (“TOURINO”) and SPECTRA EQUIPMENT, INC. (“SPECTRA”), aiding

 8    and abetting each other, knowingly and willfully attempted to

 9    violate, and cause to be violated, the United States trade

10    regulations with Iran by attempting to engage in, and engaging in,

11    the provision of goods and services to and for the benefit of an

12    Iranian financial institution, without first having applied for and

13    obtained by such application the necessary license and authorization

14    from the United States Department of Treasury’s Office of Foreign

15    Assets Control (“OFAC”).

16            Specifically, defendants TOURINO and SPECTRA brokered,

17    negotiated, and facilitated the sale of computer servers with U.S.

18    Company #1, accepted payment from unindicted coconspirator #2 for the

19    computer servers, paid U.S. Company #1 for the computer servers, and

20    intended to take possession of the computer servers and ship them to

21    the United Arab Emirates knowing they were to be transshipped to and

22    for the benefit of Bank Mellat, without obtaining a license from

23    OFAC.

24

25

26

27

28
                                             20
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 21 of 27 Page ID #:3773



 1                                      COUNT SEVEN

 2                         [18 U.S.C. §§ 554, 2(a) and 2(b)]

 3          On or about February 28, 2017, in Orange County, within the

 4    Central District of California, and elsewhere, defendants JOHNNY PAUL

 5    TOURINO (“TOURINO”) and SPECTRA EQUIPMENT, INC. (“SPECTRA”), aiding

 6    and abetting each other:

 7          (1) attempted to fraudulently and knowingly send and export from

 8    the United States merchandise, articles, and objects contrary to a

 9    law and regulation of the United States; and

10          (2) did, and attempted to, knowingly receive, conceal, buy, and

11    sell, and did, and attempted to, knowingly facilitate the

12    transportation, concealment, and sale of merchandise, articles, and

13    objects, knowing the same to be intended for exportation contrary to

14    a law and regulation of the United States.

15          Specifically, defendants TOURINO and SPECTRA did, aided and

16    abetted, and willfully caused others known and unknown to the Grand

17    Jury to purchase, export, transport, and send from the United States

18    computer servers, after representing that the ultimate country of

19    destination was Slovenia, when in fact defendants TOURINO and SPECTRA

20    knew that the computer servers were intended to be sent to Iran and

21    an Iranian financial institution.        Defendants TOURINO and SPECTRA

22    purchased, attempted to purchase, and attempted to effect the export

23    of the computer servers without applying for and obtaining by such

24    application the necessary license and authorization before attempting

25    to send and export the computer servers from the United States.

26

27

28
                                             21
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 22 of 27 Page ID #:3774



 1                          COUNTS EIGHT THROUGH TWENTY-FOUR

 2                    [18 U.S.C. § 1956(a)(2)(A), 2(a) and (b)]

 3          On or about June 15, 2015 through on or about March 6, 2017, in

 4    Orange County, within the Central District of California, and

 5    elsewhere, defendant JOHNNY PAUL TOURINO (“TOURINO”) and SPECTRA

 6    EQUIPMENT, INC. (“SPECTRA”), aiding and abetting each other,

 7    transported, transmitted, and transferred, a monetary instrument and

 8    funds to a bank in the Central District of California from and

 9    through a place outside the United States, namely the Hong Kong and

10    the United Arab Emirates (“UAE”), with the intent to promote the

11    carrying on of a specified unlawful activity, to wit: (1) violating

12    the International Emergency Economic Powers Act, Title 50, United

13    States Code, Sections 1701-1707, and Iranian Transaction and Sanction

14    Regulations, Title 31, Code of Federal Regulations, Sections 560.203,

15    560.204, 560.206, 560.208 and 560.211, and (2) unlawful smuggling,

16    Title 18, United States Code, Section 554.

17          Counts Eight through Twenty-Four were seventeen transactions

18    involving funds and monetary instruments.         Specifically, the

19    transactions were payments to and by TOURINO for the purpose of

20    purchasing, smuggling, illegally exporting, and sending to Iran, and

21    providing related to services to Iran, export-controlled items

22    without first obtaining the required licenses to do so.

23     COUNT         DATE         AMOUNT        SENDER/RECIPIENT
24     EIGHT         6/15/2015 $200,000         Unindicted coconspirator #2’s
25                                              Hong Kong Company to SPECTRA
26     NINE          6/18/2015 $200,000         Unindicted coconspirator #2’s
27                                              Hong Kong Company to SPECTRA
28
                                             22
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 23 of 27 Page ID #:3775



 1     COUNT         DATE         AMOUNT        SENDER/RECIPIENT
 2     TEN           6/18/2015 $100,000         Unindicted coconspirator #2’s
 3                                              Hong Kong Company to SPECTRA
 4     ELEVEN        6/22/2015 $200,000         Unindicted coconspirator #2’s
 5                                              Hong Kong Company to SPECTRA
 6     TWELVE        6/23/2015 $200,000         Unindicted coconspirator #2’s
 7                                              Hong Kong Company to SPECTRA
 8     THIRTEEN      6/30/2015 $570,000         SPECTRA to Australian Partner
 9                                              for U.S. Company #1
10     FOURTEEN      7/02/2015 $250,000         Unindicted coconspirator #2’s
11                                              Hong Kong Company to SPECTRA
12     FIFTEEN       7/03/2015 $250,000         Unindicted coconspirator #2’s
13                                              Hong Kong Company to SPECTRA
14     SIXTEEN       7/23/2015 $550,000         SPECTRA to Australian Partner
15                                              for U.S. Company #1
16     SEVENTEEN     7/30/2015 $1,100,000       Unindicted coconspirator #2’s
17                                              Hong Kong Company to SPECTRA
18     EIGHTEEN      7/31/2015 $1,000,000       Unindicted coconspirator #2’s
19                                              Hong Kong Company to SPECTRA
20     NINETEEN      8/05/2015 $1,070,000       SPECTRA to Australian Partner
21                                              for U.S. Company #1
22
       TWENTY        2/07/2017 $388,954         Unindicted coconspirator #2’s
23
                                                UAE Front Company to SPECTRA
24
       TWENTY-ONE    2/09/2017 $499,160         Unindicted coconspirator #2’s
25
                                                UAE Front Company to SPECTRA
26
       TWENTY-TWO    2/13/2017 $346,771         Unindicted coconspirator #2’s
27
                                                UAE Front Company to SPECTRA
28
                                             23
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 24 of 27 Page ID #:3776



 1     COUNT         DATE         AMOUNT        SENDER/RECIPIENT
 2     TWENTY-       3/01/2017 $479,930         Unindicted coconspirator #2’s
 3     THREE                                    UAE Front Company to SPECTRA
 4     TWENTY-       3/06/2017 $519,929         Unindicted coconspirator #2’s
 5     FOUR                                     UAE Front Company to SPECTRA
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             24
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 25 of 27 Page ID #:3777



 1                              FORFEITURE ALLEGATION ONE

 2               [18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c)]

 3          Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

 4    Procedure, notice is hereby given that the United States will seek

 5    forfeiture as part of any sentence, pursuant to title 18, United

 6    States Code, Section 981(a)(1)(C) and Title 28, United States Code,

 7    Section 2461(c), in the event of any defendant’s conviction under

 8    Counts One through Seven of this Information.          Each defendant so

 9    convicted shall forfeit the following:

10               a.    All right, title and interest in any and all property,

11    real or personal, constituting, or derived from, any proceeds

12    obtained, directly or indirectly, as a result of any offense charged

13    in each such Count; and

14               b.    To the extent such property is not available for

15    forfeiture, a sum of money equal to the total value of the property

16    described in subparagraph a.

17          Pursuant to Title 21, United States Code, Section 853(p), as

18    incorporated by Title 28, United States Code, Section 2461(c), any

19    defendant so convicted shall forfeit substitute property, up to the

20    total value of the property described in the preceding paragraph if,

21    as the result of any act or omission of the defendant, the property

22    described in the preceding paragraph, or any portion thereof (a)

23    cannot be located upon the exercise of due diligence; (b) has been

24    transferred, sold to or deposited with a third party; (c) has been

25    placed beyond the jurisdiction of the court; (d) has been

26    substantially diminished in value; or (e) has been commingled with

27    other property that cannot be divided without difficulty.

28
                                             25
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 26 of 27 Page ID #:3778



 1                              FORFEITURE ALLEGATION TWO
 2                                   [18 U.S.C. § 982]
 3          Pursuant to Rule 32.2(a) of the Federal Rules of Criminal
 4    Procedure, notice is hereby given that the United States will seek
 5    forfeiture as part of any sentence, pursuant to Title 18, United
 6    States Code, Section 982(a)(1), in the event of any defendant’s
 7    conviction under Counts Eight through Twenty-Four of this
 8    Information.      Each defendant so convicted shall forfeit the
 9    following:
10                 a.    Any property, real or personal, involved in such
11    offense, and any property traceable to such property; and
12                 b.    To the extent such property is not available for
13    forfeiture, a sum of money equal to the total value of the property
14    described in subparagraph a.
15          Pursuant to Title 21, United States Code, Section 853(p) and
16    Title 18, United States Code, Section 982(b)(2), any defendant so
17    convicted shall forfeit substitute property if, as the result of any
18    act or omission of the defendant, the property described in the
19    preceding paragraph, or any portion thereof, (a) cannot be located
20    upon the exercise of due diligence; (b) has been transferred, sold to
21    or deposited with a third party; (c) has been placed beyond the
22    jurisdiction of the court; (d) has been substantially diminished in
23    value; or (e) has been commingled with other property that cannot be
24    divided without difficulty.       Substitution of assets shall not be
25    ordered, however, where the convicted defendant acted merely as an
26    intermediary who handled but did not retain the property in the
27    course of the money laundering offense unless the convicted
28    defendant, in committing the offense or offenses giving rise to the
                                             26
     Case 8:18-cr-00046-JLS Document 256 Filed 10/06/20 Page 27 of 27 Page ID #:3779



 1    forfeiture, conducted three or more separate transactions involving a

 2    total of $100,000 or more in any twelve-month period.

 3                                            NICOLA T. HANNA
                                              United States Attorney
 4

 5

 6                                            CHRISTOPHER D. GRIGG
                                              Assistant United States Attorney
 7                                            Chief, National Security Division
 8                                            ANNAMARTINE SALICK
                                              Assistant United States Attorney
 9                                            Chief, Terrorism and Export Crimes
                                                Section
10
                                              MARK TAKLA
11                                            Assistant United States Attorney
                                              Deputy Chief, Terrorism and Export
12                                              Crimes Section
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             27
